Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. 
Information Disclosure Statement
 The information disclosure statements (IDS) filed 10/19/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a system (claims 1-7), method (claims 8-14) and Non-transitory computer-readable media (claims 15-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, 
Independent Claims 1, 8 and 15:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
-	“building a list of software dependencies and corresponding metatags for each of the software dependencies” (Judgment, as human mind can build a list of software dependencies based on the metatags),
-	“generating a probability distribution based on the list of software dependencies and corresponding metatags” (evaluation, a person could determine a probability distribution of the software dependencies.  This limitation also encompasses a Mathematical concept),
-	“sampling the probability distribution to produce a latent vector space wherein distances between representative vectors from the latent vector space indicate similarity” (judgement, a person could analyze the probability distribution to determine the vector space.  This limitation also encompasses Mathematical Concepts).
Step 2A: Prong 2 analysis:
The claims 1, 8 and 15 recite: “training, using the latent vector space and collaborative data, a hybrid deep learning model to provide software dependency recommendations” The limitation is not indicative of integration into a practical 
Furthermore, this judicial exception is not integrated into a practical application because, claims 1, 8 and 15 only recites two additional elements, a memory, a processor.  These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, a processor to perform the claimed process of automated software selection method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
.  


Step 2A: Prong 1 analysis:
The claims recite: “accessing a registry of software dependencies and metatags to build the list of software dependencies and corresponding metatags” (Evaluation, the human mind can accessing the registry list and build v build a list of software dependencies based on the metatags). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 3, 10 and 16: 
Step 2A: Prong 1 analysis:
The claims recite: “the probability distribution is generated using a variational auto-encoder” (Mathematic Concept such as using the variational auto encoder to generate the probability distribution). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 4, 11 and 17:
Step 2A: Prong 1 analysis:
The claims recite: “generating the user vectors for the software dependencies using the manifests.” (evaluation, the human mind can generate the user vector for software dependencies based on manifest.)
Step 2A: Prong 2 analysis:
The claims recite additional limitation: “accessing manifests corresponding to the software dependencies;” These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 
Step 2B analysis:
The claims recite additional limitation: “accessing manifests corresponding to the software dependencies;” the claim including a additional element that moutn to. As discussed above with respect to integration of the abstract idea into a practical application. These elements are recited at a high-level of generality such that it amounts to gathering the data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 5, 12 and 18:
Step 2A: Prong 1 analysis:
The claims recite: “representative vectors are combined with the user vectors using probabilistic matrix factorization to produce a rating matrix to train the hybrid deep learning model.” (Mathematic  Concept). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 6, 13 and 19:
Step 2A: Prong 1 analysis:
The claims recite: “receiving user input of an application stack; and producing a software dependency recommendation using the hybrid deep learning model based on 
Claims 7, 14 and 20:
Step 2A: Prong 1 analysis:
The claims recite: “updating the list of software dependencies and corresponding metatags for each of the software dependencies;” (Judgment). No additional element that provide a practical application or amount to significant more the abstract idea.
Step 2A: Prong 2 analysis:
Furthermore, the claims 7, 14 and 20 recite: “and retraining the hybrid deep learning model to produce the software dependency recommendations based on updated software dependencies.” The limitation is not indicative of integration into a practical application because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Step 2B analysis:
Furthermore, the claims 7, 14 and 20 recite: “and retraining the hybrid deep learning model to produce the software dependency recommendations based on updated software dependencies.” The limitation amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gangadhar et al. (Patent No. US20200014607– hereinafter, Gangadhar) in view of Lin et al. (Patent No. US20170228659) and further in view of Zhang et al. (NPL: Deep .
Regarding claim 1, Gangadhar teaches a system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising (Gangadhar, [Par.007], “A further embodiment includes a system having a processor and a memory storing an application program, which, when executed on the processor, perform one or more steps of the above recited method.”):
building a list of software dependencies and corresponding metatags for each of the software dependencies (Gangadhar, [Par.0057, lines 16-27], “The application referenced in the request may be an application among a plurality of applications associated with the managed services domain. In an embodiment, the plurality of applications are stored and processed by the application server clusters of the managed services domain. In a further embodiment, the request includes application configuration details. The application configuration details encompass details of a product suite associated with the application, including a product version number, an operating system of the managed server, requested capabilities of the application, and/or desired deployment architecture.” Examiner’s note, plurality of applications are stored in the application server cluster that are available for use based on the user requested, wherein, the application server cluster store all the information of the applications associated with configuration details. However, the claim is not clarify how the list of software dependencies is being build. Therefore, the application server cluster store all the information of the applications are considered the list of software ; 
generating a probability distribution based on the list of software dependencies and corresponding metatags (Gangadhar, [Par.0057-0058, lines 28-30 and 1-10], “The cloud server system receives the request in accordance with step 405 via a client interface in the managed services domain (e.g., client interface 320). [0058] At step 410, the cloud server system analyzes the deployment request via a machine learning knowledge model (e.g., machine learning knowledge model 315). Specifically, in an embodiment, the cloud server system analyzes the request by applying artificial intelligence based decision making and learning capabilities of the machine learning knowledge model. According to such embodiment, the machine learning knowledge model determines installation prerequisites and/or dependent components based upon the application configuration details” Examiner’s note, using a machine learning knowledge model to predict/determines a installation prerequisites and/or dependent component based on the application details. The machine learning predict an output based on a probability. However, the claim is not clarify how the probability distribution is being generated, therefore, Examiner interprets the probability distribution as the installation prerequisites and/or dependent components based upon the application configuration details is being generated based on the machine learning knowledge model. Therefore, using a machine learning to generate the output is considered as the generation of probability distribution based on the list of software ; 
However, Gangadhar does not teach sampling the probability distribution to produce a latent vector space wherein distances between representative vectors from the latent vector space indicate similarity; and training, using the latent vector space and collaborative data, a hybrid deep learning model to provide software dependency recommendations.
On the other hand, Lin teaches sampling the probability distribution to produce a latent vector space wherein distances between representative vectors from the latent vector space indicate similarity (Lin, [Par.0057-0058], “In some embodiments, the feature learning module 206 includes instructions for causing the machine-learning application 102 to use the testing data set to measure and refine a neural network to improve machine-learning. For example, the machine-learning application 102 provides a content item from the testing set to the trained neural network and analyzes the results. As an example, when a content item from the testing data set is input into the neural network, the neural network identifies the content items from the training data set that are the nearest neighbors in latent factor space. In other words, the neural network identifies content items from the training data set that share similar semantics and contexts... Additionally or alternatively, a user manually compares the features and styles of the two data sets and indicates to the machine-learning application 102 which identified content items from the training data set are similar to the corresponding query content items from the testing data set.” Examiner’s note, using a generated nearest neighbors from a training data to produce latent vector ;
and training, using the latent vector space and collaborative data (Lin, [Par.0057], “In some embodiments, the feature learning module 206 includes instructions for causing the machine-learning application 102 to use the testing data set to measure and refine a neural network to improve machine-learning. For example, the machine-learning application 102 provides a content item from the testing set to the trained neural network and analyzes the results. As an example, when a content item from the testing data set is input into the neural network, the neural network identifies the content items from the training data set that are the nearest neighbors in latent factor space. In other words, the neural network identifies content items from the training data set that share similar semantics and contexts.” Examiner, using the training data set and latent factor space to train the machine learning model, wherein the training data set and latent factor space is considered as collaborative data and latent vector space),
Gangadhar and Lin are analogous in arts because they have the same filed of endeavor of using a machine learning model for automated software selection. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Gangadhar’s method, further in view of Lin by sampling the probability distribution to produce a latent vector space wherein distances between representative vectors from the latent vector space indicate similarity. The modification would have been obvious because one of the ordinary skills in art would be motivated to measure and refinethe  a 
	However, Gangadhar and Lin do not teach the hybrid deep learning model to provide software dependency recommendations.
On the other hand, Zhang teaches the hybrid deep learning model to provide software dependency recommendations (Zhang, [Section 2.1], “Recommender systems estimate users’ preference on items and recommend items that users might like to them proactively [1, 121]. Recommendation models are usually classified into three categories [1, 69]: collaborative filtering, content based and hybrid recommender system. Collaborative filtering makes recommendations by learning from user-item historical interactions, either explicit (e.g. user’s previous ratings) or implicit feedback (e.g. browsing history). Content-based recommendation is based primarily on comparisons across items’ and users’ auxiliary information. A diverse range of auxiliary information such as texts, images and videos can be taken into account. Hybrid model refers to recommender system that integrates two or more types of recommendation Strategies” Examiner’s note, hybrid model is being used in the hybrid recommendation system, wherein the deep hybrid recommendation system including the .
Gangadhar, Lin and Zhang are analogous in arts because they have the same filed of endeavor of using a machine learning model for software recommendation. 

Regarding claim 8, the method is being rejected as the same reason as the claim 1.
Regarding claim 15, non-transitory computer readable medium is being rejected as the same reason as the claim 1, 
a non-transitory computer-readable medium comprising program code that is executable by a processing device for causing the processing device to (Gangadhar, [Pr.0024], “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device…”):
Regarding claim 2, Gangadhar teaches the system of claim 1 wherein the operations further comprise accessing a registry of software dependencies and metatags to build the list of software dependencies and corresponding metatags (Gangadhar, [Par.0075, lines 8-25], “In the context of the various embodiments described herein, a base model of an application among the plurality of applications includes a listing of respective application versions with available dependencies for the respective versions, any open issue(s) with the respective versions, and/or deployment architectures for the respective versions. At step 810, the cloud server system incorporates performance tuning parameters based upon compatibility between respective operating systems and respective aspects of the plurality of applications. Examples of performance tuning parameters include recommended virtual machine parameters (e.g.,Java virtual machine parameters) for a selected application workload, a number of threads for a selected application workload, operating system registry settings, environment settings, and/or suggested disk configuration (e.g., Redundant Arr of Independent Disks (RAID) 1)” Examiner’s note, listing of  application dependencies for the respective versions is considered as the registry of software dependencies. ).
Regarding claim 9, is being rejected as the same reason as the claim 2.
Regarding claim 3, Gangadhar  as modified in view of Lin and further in view of Zhang teaches the system of claim 1 wherein the probability distribution is generated using a variational autoencoder (Zhang, [Page 15, the second paragraph], “the difference of CDL and RSDAE is that RSDAE replaces the PMF with a relational information matrix. Another extension of CDL is collaborative variational autoencoder (CVAE) [89], which replaces the deep neural component of CDL with a variational autoencoder. CVAE learns probabilistic latent variables for content information and can easily incorporate multimedia (video, images) data sources.”).
Gangadhar, Lin and Zhang are analogous in arts because they have the same filed of endeavor of using a machine learning model for automated software selection. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Gangadhar, Lin’s method, further in view of Zhang by using the hybrid deep learning model to provide software dependency recommendations. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy to a recommend system (Zhang, [Page 14, six paragraph], “Autoencoder is a class of powerful feature representation learning approach. As such, it can also be used in recommender systems to learn feature representations from user/item content features. Collaborative Deep Learning (CDL). CDL [159] is a hierarchical Bayesian model which integrates stacked denoising autoencoder (SDAE) into probabilistic matrix factorization. To seamlessly combine deep learning and recommendation model, the authors proposed a general Bayesian deep learning framework [161] consisting of two tightly hinged components: perception component (deep neural network) and task-
Regarding claim 10, is being rejected as the same reason as the claim 3.
Regarding claim 16, is being rejected as the same reason as the claim 3.
Regarding claim 4, Gangadhar  teaches the system of claim 1 wherein the collaborative data comprises user vectors and wherein the operations further comprise: accessing manifests corresponding to the software dependencies (Gangadhar, [Par.0061], “At step 430, the cloud server system facilitates presentation of an application deployment plan through an interface of the client system. In an embodiment, the cloud server system may prepare the deployment plan based upon architectural and strategic guidelines for the application or aspects of a product suite associated with the application. According to such embodiment, the cloud server system applies artificial intelligence based decision making and learning capabilities of the machine learning knowledge model to such application guidelines or product suite aspects to determine one or more elements of the deployment plan. In another embodiment, the interface of the client system is a user interface in the form of a graphical user interface (GUI) and/or a command line interface presented via a client application installed on or otherwise accessible to the client system.” Examiner’s note, the application development plan is presented to client system and accessible to the client system. And  [Par.0075, lines 8-25], “In the context of the various embodiments described herein, a base model of an application among the plurality of applications ; 
and generating the user vectors for the software dependencies using the manifests (Gangadhar, [Par.0075 and Par.0076], “…FIGS. 9A and 9B illustrate an interface of a client system in an example scenario involving presentation of an application deployment plan in the context of steps 430-440 of the method 400. According to the example scenario, which involves client-requested deployment of an Application XYZ, a client system interface 900 includes an application deployment plan 910 presented by the cloud server system in accordance with step 430. The cloud server system may facilitate presentation of client system interface 900 within a client application on a client computing system. As shown in FIG. 9A, application deployment plan 910 includes plan elements 920 to 920n. Plan elements 920 to …alternative elements 932 and 934 that respectively permit a client to indicate approval or disapproval of application deployment plan 910 in accordance with step 435” Examiner’s note, generate the client requested (use vector)  based on detail of the .
Regarding claim 11, is being rejected as the same reason as the claim 4.
Regarding claim 17, is being rejected as the same reason as the claim 4.
Regarding claim 5, Gangadhar as modified in view of Lin and further in view of Zhang teaches the system of claim 4 wherein the representative vectors are combined with the user vectors using probabilistic matrix factorization to produce a rating matrix to train the hybrid deep learning model (Zhang, [Page 6, first paragraph], “Conventional methods such as matrix factorization, factorization machine, sparse linear model are essentially linear models. For example, matrix factorization models the user-item interaction by linearly combining user and item latent factors [53]; Factorization machine is a member of multivariate linear family [54]; Obviously, SLIM is a linear regression model with sparsity constraints. Œe linear assumption, acting as the basis of many traditional recommenders, is oversimplied and will greatly limit their modelling expressiveness. It is well-established that neural networks are able to approximate any continuous function with an arbitrary precision by varying the activation choices and combinations [58, 59]. is property makes it possible to deal with complex interaction patterns and precisely reflect user’s preference.” Examiner’s note, using the matrix factorization in the deep learning, wherein the deep learning can including the hybrid model, as it can be seen [page 8, Fig.1, first paragraph], “Recommendation with Deep Hybrid Models. Some deep learning based recommendation models utilize more than one deep learning technique... Note that it is .
Gangadhar, Lin and Zhang are analogous in arts because they have the same filed of endeavor of using a machine learning model for automated software selection. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Gangadhar, Lin’s method, further in view of Zhang by using the hybrid deep learning model to provide software dependency recommendations. The modification would have been obvious because one of the ordinary skills in art would be motivated to produce the better result for recommended system (Zhang, [Page 6, second paragraph], “Deep neural networks is ecacious in learning the underlying explanatory factors and useful representations from input data. In general, a large amount of descriptive information about items and users is available in real-world applications. Making use of this information provides a way to advance our understanding of items and users, thus, resulting in a better recommender. As such, it is a natural choice to apply deep neural networks to representation learning in recommendation models. The advantages of using deep neural networks to assist representation learning are in two-folds: (1) it reduces the efforts in hand-craft feature design. Feature engineering is a labor intensive work, deep neural networks enable automatically feature learning from raw data in unsupervised or supervised approach; (2) it enables recommendation models to include heterogeneous content information such as text, images, audio and even video.”).
Regarding claim 12, is being rejected as the same reason as the claim 5.
Regarding claim 18, is being rejected as the same reason as the claim 5.
Regarding claim 6, Gangadhar teaches the system of claim 1 wherein the operations further comprise: receiving user input of an application stack (Gangadhar, [Par.0058, lines 10-14], “The machine learning knowledge model is self-learning and accepts input from various spheres, including implementation feedback, client and/or administrative feedback, release notes of software, compatibility matrices, and/or system requirement”);
and producing a software dependency recommendation using […] based on the application stack (Gangadhar, [Par.0058, lines 1-14], “At step 410, the cloud server system analyzes the deployment request via a machine learning knowledge model (e.g., machine learning knowledge model 315). Specifically, in an embodiment, the cloud server system analyzes the request by applying artificial intelligence based decision making and learning capabilities of the machine learning knowledge model. According to such embodiment, the machine learning knowledge model determines installation prerequisites and/or dependent components based upon the application configuration details. The machine learning knowledge model is self-learning and accepts input from various spheres, including implementation feedback, client and/or administrative feedback, release notes of software, compatibility matrices, and/or system requirements.”).
 Gangadhar in view of Lin teach using a machine learning knowledge model to producing a software dependency recommendation based on the administrative feedback , system requirement (application stack) . However, Gangadhar and Lin do not teach using the hybrid deep learning model.
using the hybrid deep learning model (Zhang, [Section 2.1], “Recommender systems estimate users’ preference on items and recommend items that users might like to them proactively [1, 121]. Recommendation models are usually classified into three categories [1, 69]: collaborative filtering, content based and hybrid recommender system. Collaborative filtering makes recommendations by learning from user-item historical interactions, either explicit (e.g. user’s previous ratings) or implicit feedback (e.g. browsing history). Content-based recommendation is based primarily on comparisons across items’ and users’… Hybrid model refers to recommender system that integrates two or more types of recommendation Strategies”)..
Gangadhar, Lin and Zhang are analogous in arts because they have the same filed of endeavor of using a machine learning model for automated software selection. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Gangadhar, Lin’s method, further in view of Zhang by using the hybrid deep learning model. The modification would have been obvious because one of the ordinary skills in art would be motivated to produce the better result for recommended system (Zhang, [Page 6, second paragraph], “Deep neural networks is efficacious in learning the underlying explanatory factors and useful representations from input data. In general, a large amount of descriptive information about items and users is available in real-world applications. Making use of this information provides a way to advance our understanding of items and users, thus, resulting in a better recommender. As such, it is a natural choice to apply deep neural networks to representation learning in 
Regarding claim 13, is being rejected as the same reason as the claim 6.
Regarding claim 19, is being rejected as the same reason as the claim 6.
Regarding claim 7, Gangadhar teaches the system of claim 1 wherein the operations further comprise: updating the list of software dependencies and corresponding metatags for each of the software dependencies (Gangadhar, [Par.0074, lines 1-10], “Optionally, at step 710 the cloud server system extends the knowledge base consequent to at least one update within the managed services domain. In an embodiment, the at least one update is a system upgrade. Such system upgrade may entail hardware upgrade(s) and/or software update(s). Such system upgrade further may entail upgrade of a single system or multiple systems within the managed services domain. In another embodiment, the at least one update is an application integration. In a further embodiment, the at least one update is an application fix.” And [Par.0057, lines 16-27], “The application referenced in the request may be an application among a plurality of applications associated with the managed services domain. In an embodiment, the plurality of applications are stored and processed by the application server clusters of the managed services domain. In a further embodiment, the request includes application configuration details. The ;
and retraining the hybrid deep learning model to produce the software dependency recommendations based on updated software dependencies (Gangadhar, [Par.0072-0074], “…Responsive to determining that the feedback has been validated by the at least one subject matter expert, e.g., upon receiving validation of the feedback from the at least one subject matter expert, at step 635 the cloud server system adapts the knowledge base of the machine learning knowledge model based upon the feedback. For example, the cloud server system adapts the knowledge base by adding new categories or by enhancing existing categories. If necessary, the cloud server system facilitates an update to the machine learning knowledge model based upon the adaptation of the knowledge base. In an embodiment, the cloud server system provides the feedback to the machine learning knowledge model, which in tum applies one or more artificial intelligence techniques ( e.g., heuristics, artificial intel license algorithms, etc.) to improve automated deployment capabilities. Accordingly, the cloud server system adapts ( or is capable of adapting) the machine learning knowledge model based upon activities performed during each application deployment iteration.” The machine learning model is updated during each application development iteration.
teach the Hybrid deep learning model to produce software dependency recommendation. 
On the other hand, Zhang teaches Hybrid deep learning model to produce software dependency recommendation recommendations (Zhang, [Section 2.1], “Recommender systems estimate users’ preference on items and recommend items that users might like to them proactively [1, 121]. Recommendation models are usually classified into three categories [1, 69]: collaborative filtering, content based and hybrid recommender system. Collaborative filtering makes recommendations by learning from user-item historical interactions, either explicit (e.g. user’s previous ratings) or implicit feedback (e.g. browsing history). Content-based recommendation is based primarily on comparisons across items’ and users’… Hybrid model refers to recommender system that integrates two or more types of recommendation Strategies”)).
Gangadhar, Lin and Zhang are analogous in arts because they have the same filed of endeavor of using a machine learning model for automated software selection. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Gangadhar, Lin’s method, further in view of Zhang by using the hybrid deep learning model. The modification would have been obvious because one of the ordinary skills in art would be motivated to produce the better result for recommended system (Zhang, [Page 6, second paragraph], “Deep neural networks is efficacious in learning the underlying explanatory factors and useful representations from input data. In general, a large amount of descriptive information about items and users is available in real-world applications. Making use of this information provides a way to advance our 
Regarding claim 14, is being rejected as the same reason as the claim 7.
Regarding claim 20, is being rejected as the same reason as the claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Yousouf et al. (Pub. No. US20130254757-hereinafter, Yousouf) teaches a new software building upon a based software product is created. 
Pradhan et al. (Pub. No. US20190220253-hereinafter, Pradhan) teaches the system further comprises a machine learning model trainer that conducts training of an artificial neural network. The system further comprises a machine learning recommendation module that queries the trained artificial neural network to check for recommendations for improving quality of one or more new software codes and one or more modified software codes. The system also comprises a remediation module that determines one or more coding standard violations in the one or more new software codes and one or more modified software codes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T./           Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/           Supervisory Patent Examiner, Art Unit 2128